EXHIBIT 10.2


AMENDMENT
TO THE AMENDED AND RESTATED
WHOLESALE FLOOR PLAN CREDIT FACILITY
AND SECURITY AGREEMENT
THIS Amendment to the Amended and Restated Wholesale Floor Plan Credit Facility
and Security Agreement (the “Amendment”) is made and entered into as of the 5th
day of October, 2017 by and between CNH Industrial Capital America LLC, a
Delaware limited liability company (“Lender”) and Titan Machinery Inc., a
Delaware corporation (“Borrower”).
RECITALS
WHEREAS, Lender and Borrower executed that certain Amended and Restated
Wholesale Floor Plan Credit Facility and Security Agreement dated November 13,
2007 as amended, supplemented, restated or modified from time to time (the
“WFSA”) for the provision of a wholesale floor plan credit facility to acquire
new equipment, used equipment and parts, among other services;
WHEREAS, Lender and Borrower now desire to amend the WFSA to reflect and
anticipate certain changes to the management of the Borrower and other issues;
WHEREAS, Lender is willing to continue to provide the wholesale floor plan
financing upon the terms and conditions set forth in the WFSA and as amended
herein;
NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, Lender and Borrower hereby agree as follows:
AGREEMENT
The parties hereto confirm the accuracy of the recitals above and acknowledge
that the recitals form an integral part of this Amendment.
ARTICLE I – MODIFICATIONS
1.
All references to “Guarantor” and “Guaranty” shall be deleted from the WFSA.

2.
The defined term “Change of Control” shall be deleted in its entirely from the
WFSA and replaced with the following:

“Change of Control” shall mean any of the following transactions:


1



--------------------------------------------------------------------------------

EXHIBIT 10.2




(a)
a merger, consolidation or reorganization, unless securities representing more
than fifty percent (50%) of the total combined voting power of the outstanding
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly, by the persons who beneficially
owned Borrower’s outstanding voting securities immediately prior to such
transaction;



(b)
any sale of all or substantially all of Borrower’s assets;



(c)
any transaction or series of related transactions (other than from the sale of
shares issued or sold in any registered offering of Borrower’s securities)
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as
amended (other than Borrower or a person that, prior to such transaction or
series of related transactions, directly or indirectly controls, is controlled
by or is under common control with, Borrower) becomes directly or indirectly the
beneficial owner (within the meaning of Rule 13d-3 of the Securities Exchange
Act of 1934, as amended) of securities possessing (or convertible into or
exercisable for securities possessing): i) twenty (20%) percent or more of the
total combined voting power of Borrower’s securities (determined by the power to
vote with respect to the elections of Board members) outstanding immediately
after the consummation of such transaction or series of related transactions, if
such group is a competitor of the Lender, a competitor of any affiliate of the
Lender, or a dealer in goods produced by any competitor of any affiliate of the
Lender; or ii) thirty (30%) percent or more of the total combined voting power
of Borrower’s securities (determined by the power to vote with respect to the
elections of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions; or



(d)
a change in the composition of the Board of Borrower over a period of eighteen
(18) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (x) were Board members at the beginning of
such period or (y) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (x) who were still in office at the time the Board approved such election
or nomination.



3.
A new definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
inserted into Section 1.01 of the WFSA.

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of a fiscal
quarter, for the period consisting of the four consecutive Fiscal Periods ending
on such date, the ratio of: (a) the sum for such period of (without
duplication): (i) Consolidated EBITDAR; minus (ii) all payments in cash for
taxes related to income made by Borrower and its Subsidiaries; minus (iii)
Capital Expenditures actually made in cash by Borrower and its Subsidiaries,
less any disposition proceeds received from the sale of capital or fixed assets
during the period (net of any insurance proceeds, condemnation awards or
proceeds relating to any financing with respect to such expenditures); minus
(iv) Restricted Payments paid in cash by Borrower; to (b) the sum for such
period of (without duplication): (i) the cash portion of Consolidated


2



--------------------------------------------------------------------------------

EXHIBIT 10.2


Interest Expense; plus (ii) Consolidated Rent Expense; plus (iii) without
duplication, all required (scheduled and mandatory) repayments of Debt
(including with respect to Debt that is a capital lease).
4.
A new definition of “Consolidated EBITDAR” is hereby inserted into Section 1.01
of the WFSA.

“Consolidated EBITDAR” means, for any period, for Borrower and its Subsidiaries
on a consolidated basis, the sum of (without duplication): (a) Consolidated Net
Income for such period; plus (b) Consolidated Interest Expense (net of interest
income) for such period to the extent included in the determination of such
Consolidated Net Income; plus (c) all amounts treated as expenses for such
period for depreciation and amortization, but in each case only to the extent
included in the determination of such Consolidated Net Income; plus (d)
Consolidated Rent Expense; plus (e) income tax expense related to income made by
the Borrower and its Subsidiaries; plus (f) Consolidated Rent-to-Own Expense;
plus (g) non-cash restructuring charges to the extent included in the
determination of Consolidated Net Income; plus (h) cash restructuring costs not
to exceed $2,000,000 in any 12-month period; plus (i) extraordinary losses to
the extent included in the determination of Consolidated Net Income; plus (j)
non-cash goodwill and intangible asset impairment charges to the extent included
in the determination of Consolidated Net Income; plus (k) non-cash compensation
expense (including deferred non-cash compensation expense), or other non-cash
expenses or charges, arising from the sale or issuance of Equity Interests, the
granting of stock options, and the granting of stock appreciation rights and
similar arrangements (including any repricing, amendment, modification,
substitution, or change of any such Equity Interests, stock option, stock
appreciation rights, or similar arrangements); minus (l) extraordinary gains to
the extent included in the determination of Consolidated Net Income; minus (m)
non-cash restructuring gains to the extent included in the determination of
Consolidated Net Income.
5.
The WFSA is hereby revised and amended by deleting the existing subsection
5.01(a) in its entirety and the following new subsection 5.01(a), effective as
of October 31, 2017, is substituted therefor:

(a)
Borrower shall maintain, as at the end of each Fiscal Period, a Consolidated
Fixed Charge Coverage Ratio not less than 1.10:1.00.

6.
Section 5.13 shall be deleted in its entirety from the WFSA and replaced with
the following:



Succession Plan. Any change in the individuals that serve as Chief Executive
Officer, President or Chief Operating Officer of Borrower shall require the
consent of Lender, if the proposed appointee was employed by Lender, or any
affiliate of Lender, within five (5) years prior to the proposed appointment to
such position with Borrower, which consent shall not be unreasonably withheld.
7.
Section 5.14(b) shall be deleted in its entirety from the WFSA.

ARTICLE II – MISCELLANEOUS


3



--------------------------------------------------------------------------------

EXHIBIT 10.2


1.
Borrower has the full power and authority under its organizational documents to
execute and deliver this Amendment and to continue to perform the obligations
under the WFSA as amended hereby.

2.
The parties hereto acknowledge and agree that this Amendment constitutes a
legal, valid and binding agreement of Lender and Borrower enforceable in
accordance with its terms. This Amendment is the final expression of the
Amendment to the Amended and Restated Wholesale Floor Plan Credit Facility and
Security Agreement by and between Borrower and Lender and may not be
contradicted by evidence of any prior or contemporaneous oral agreement between
the parties hereto.

3.
This Amendment may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

4.
Except as amended or affected hereby, all of the terms and conditions of the
WFSA are hereby affirmed, confirmed and ratified.

5.
This Amendment shall be construed and enforced as a contract in accordance with
the laws of the State of Wisconsin without regard to internal principles
relating to conflict of laws. This Agreement shall bind and inure to the benefit
of Lender and Borrower and each of their respective successors, assigns and
legal representatives.

IN WITNESS WHEREOF, CNH Industrial Capital America LLC and Titan Machinery Inc.
have caused this Amendment to be executed by their respective, duly authorized
officer or representatives, as of the day and year first written above.
CNH INDUSTRIAL CAPITAL AMERICA LLC
TITAN MACHINERY INC.
By: ___/s/ Thomas A. Mariani_____________
By: ____/s/ Mark Kalvoda___________________
Name: ____Thomas A. Mariani__________
Name: ___Mark Kalvoda__________________
Title: ___Chief Credit Officer____________
Title: _____Chief Financial Officer____________
 
 





4

